internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-134446-02 date date legend x dear this responds to your letter dated date submitted on behalf of x and trust requesting rulings on several issues arising from the establishment funding and potential termination of trust under sec_646 of the internal_revenue_code and other provisions trust date date n group p dollar_figurea dollar_figureb stock a stock b plr-134446-02 in the alaska native claims settlement act of ancsa u s c et seq settled the alaska natives' claims to land and resources ancsa implements the settlement of native alaskans’ aboriginal land claims by providing for the conveyance of certain lands and money alaska native fund or anf to alaska native corporations anc established by qualified alaska natives as compensation the ancsa provided that all united_states citizens with or more of alaska indian eskimo or aleut blood who were living on date were qualified to participate in the settlement the natives who qualified to participate in the settlement were allowed to enroll as stockholders and receive stock settlement_common_stock in one of the twelve regional corporations and in one local village corporation created under the act to receive assets the ancsa as originally enacted provided that for a period of years after date the stock inchoate rights thereto and any dividends_paid or distributions made with respect thereto may not be sold pledged subjected to a lien or judgment execution assigned in present or future or otherwise alienated this limitation however did not apply to transfers of stock pursuant to a court decree of separation divorce or child_support by a stockholder who is a member of a professional organization association or board which limits the ability of that stockholder to practice his profession because of holding such stock or by intervivos gift to certain family members the ancsa also provided that upon the death of any stockholder ownership of such stock shall be transferred to any person in accordance with his last will and testament or under the applicable laws of intestacy except that during the 20-year period after date such stock shall carry voting rights only if the holder thereof through inheritance is also an alaska native subsequent amendments to the ancsa generally extend beyond date the alienability restrictions on the settlement_common_stock of an anc unless and until the shareholders of the corporation decide to terminate them u s c 1629c if the shareholders vote to terminate the alienation restrictions on the stock all settlement_common_stock is canceled as a matter of law and is replaced with unrestricted replacement common_stock u s c h thereupon the special character of the corporation as an anc created under ancsa ceases and the corporation becomes a regular domestic_corporation subject_to regulation under securities laws to accommodate the desire of certain ancs to transfer a portion of their assets out of the corporate form the alaska native claims settlement act amendment of authorizes the conveyance of certain assets of an anc to a state-chartered settlement_trust u s c 1629e the general purpose of a settlement_trust is to preserve native heritage and culture and to promote the health education and economic welfare of its beneficiaries the shareholders of the transferor anc and their lawful successors the trust is to be used to insulate permanently land as well as other assets transferred to it from the business risks undertaken by the corporation such trusts may not operate as a business nor may they make a subsequent transfer of land or interests therein except for a reconveyance to the transferor_corporation if such reconveyance is authorized in the trust instrument u s c 1629e plr-134446-02 if the board_of directors of an anc adopts a resolution to establish a settlement_trust the resolution to establish the trust must be submitted to a vote of the corporation's shareholders for approval u s c 1629b a and 1629b b the shareholders however are not required to approve the conveyance of any assets by the corporation to the trust unless all or substantially_all of the assets of the corporation are to be conveyed u s c 1629e a b sec_646 was enacted as part of the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra sec_646 addresses several aspects concerning the tax treatment of alaska native settlement trusts the information submitted states that x was incorporated in date as an anc pursuant to the ancsa and alaska state law x has approximately n shareholders predominantly of native alaskan group descent on date x’s board_of directors approved a plan to begin the process of establishing the trust the objective of the trust is to provide distributions to x’s elder shareholders who are the trust’s beneficiaries to promote the health education and welfare of the beneficiaries and preserve the heritage and culture of alaska natives x will fund the trust with approximately dollar_figurea of cash and assets the trust may not be altered amended or terminated except as provided in the trust document the trust provides for termination if the trust distributes all of its net assets an event occurs that has a materially adverse effect on the trust’s objectives x terminates or there are no remaining beneficiaries the beneficiaries of the trust will be living individuals who are years old or older received stock a or stock b from x as part of the original issuance of shares in connection with the formation of x and own at least one share of x’s settlement_common_stock the trust will distribute dollar_figureb quarterly to each person who meets the above definition of beneficiary if there is not sufficient net assets to make a dollar_figureb quarterly payment to each beneficiary the trust shall make as large a distribution as possible a beneficiary may disclaim any right to a future distribution or set of future distributions from the trust such disclaimer will extinguish all legal rights of that beneficiary to the distribution s disclaimed additionally a beneficiary may not sell assign hypothecate or transfer any interest in the trust the trust provides that there will be p trustees all of whom will be natural persons as required by ancsa and at least one of whom will be an alaska resident at all times a majority plus one of the p trustees may not be employees of x or x’s affiliates x’s board_of directors will appoint the trustees and have the power to remove any trustee for cause in the event x is merged dissolved or consolidated or x’s shareholders vote to terminate the alienation restrictions on the x settlement_common_stock but the trust did not terminate the trustees will appoint their own successors if federal or local law does not permit the trustees to appoint their successors x’s board_of directors will continue to appoint the trustees unless x no longer exists if x no longer exists but there is a successor anc corporation the successor anc will appoint plr-134446-02 the trustees if there is no such successor anc the trustees will hold office indefinitely the trust authorizes the trustees to act as owners of the trust however the trustees are prohibited from exercising any power primarily for the benefit of x or its affiliates rather than for the benefit of the beneficiaries sec_301_7701-4 of the procedure and administration regulations provides that in general an arrangement will be treated as a_trust under the code if the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit based on the facts and circumstances of this case and in light of the congressional purpose expressed in the governing federal statute concerning settlement trusts the trust is properly classified as a_trust described in sec_301_7701-4 sec_646 provides that if a sec_646 election is in effect with respect to any settlement_trust the provisions of sec_646 shall apply in determining the income_tax treatment of the settlement_trust and its beneficiaries with respect to the settlement_trust provided that the trust meets all the requirements to be a settlement_trust including making the necessary election under sec_646 we conclude that sec_646 governs the income_tax treatment of the trust accordingly subpart e of part i of subchapter_j of chapter of the code grantor_trust provisions will not govern the income_tax treatment of the trust during any period that the sec_646 election is in effect for the trust additionally x requests a ruling that the trust is not a grantor_trust under subpart e for any period during which the sec_646 election is not in effect for the trust sec_646 will sunset on date thus it is necessary to determine whether the trust would be a grantor_trust under subpart e after the sunset of sec_646 the following analysis and conclusions are based on current provisions of the code which provisions may or may not be applicable after the sunset of sec_646 sec_671 provides in general that if the grantor of a_trust or another person is treated as the owner of any portion of the trust that person's taxable_income and credits shall include the income deductions and credits of the trust attributable to that portion of the trust to the extent that such items would be considered in computing the taxable_income or credits of an individual sec_673 through specify the circumstances under which the grantor or another person will be regarded as the owner of a portion of a_trust our examination of the trust reveals none of the circumstances that would cause the grantor or any other person to be treated as the owner of any portion of the trust under sec_673 sec_674 sec_676 or sec_678 under sec_675 and applicable regulations the grantor is treated as the owner of any portion of a_trust if under the terms of the trust agreement or circumstances attendant on its operation administrative control is exercised primarily for the benefit of the grantor rather than the beneficiary of the trust plr-134446-02 our examination of the trust reveals none of the circumstances that cause administrative controls to be considered exercisable primarily for the benefit of the grantor under sec_675 of the code thus the circumstances attendant on the operation of the trust will determine whether the grantor will be treated as the owner of any portion of the trust under sec_675 this is a question of fact the determination of which must be made by the director field operations with which the parties file their tax returns sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not the grantor is treated as the owner under sec_674 the income of which is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or held or accumulated for future distribution to the grantor without the approval or consent of any adverse_party sec_1_677_a_-1 of the income_tax regulations provides that a grantor shall be treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor assets held by a settlement_trust may not be used to satisfy the debts of an anc unless those assets were encumbered before their conveyance to the settlement_trust or their conveyance rendered the corporation insolvent or occurred when the corporation was insolvent u s c 1629e c the trust provides that for those liabilities of x existing at the time x transfers assets to the trust creditors can reach the trust assets only if the assets remaining in x are inadequate to satisfy such liabilities furthermore the trust assets may not be used to satisfy any other liability of x x represents that retained corporate assets after the transfer of assets to the trust will be more than adequate to meet x's obligations based on all the facts and circumstances including x's representations x will not be treated as the owner of any portion of the trust under sec_677 sec_301 provides in general that except as otherwise provided a distribution_of_property made by a corporation to a shareholder with respect to its stock shall be treated in the manner provided in sec_301 under sec_301 and sec_316 the distribution shall be taxable as a dividend to the extent of the earnings_and_profits of the distributing_corporation sec_301 provides that the basis_of_property received in a distribution to which sec_301 applies shall be the fair_market_value of such property sec_311 provides that if a corporation distributes property other than an obligation of the corporation to a shareholder in a distribution to which subpart a applies and the fair_market_value of the property exceeds its adjusted_basis in the hands of the distributing_corporation then gain shall be recognized to the distributing_corporation as if such property were sold to the distributee for its fair_market_value plr-134446-02 sec_646 provides that in the case of an electing_settlement_trust no amount shall be includible in the gross_income of a beneficiary of such trust by reason of a contribution to such trust sec_646 provides that the earnings_and_profits of the sponsoring_native_corporation shall not be reduced on account of any contribution to such settlement_trust sec_646 provides that the taxable_income of an electing_settlement_trust shall be determined under sec_641 without regard to any deduction under sec_651 or sec_661 sec_1015 provides that if property was acquired after date by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer under the law applicable to the year in which the transfer was made sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if under chapter of the code such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person provided that the trust meets all the requirements to be a settlement_trust including making the necessary election under sec_646 we conclude that no amount shall be included in the gross_income of x’s shareholders or trust beneficiaries when x contributes property including cash to the trust sec_646 x’s contributions to the trust do not constitute gross_income to the trust x must recognize gain on any property including ancsa land contributed to the trust that has a fair_market_value in excess of its basis in an amount equal to the excess of its fair_market_value over its adjusted_basis sec_311 the basis of such property in the hands of the trust shall be equal to its fair_market_value on the day it is contributed to the trust sec_301 the trust’s holding_period for this property begins on the day the trust receives the property cf sec_1223 plr-134446-02 property that is contributed to the trust that is not subject_to sec_311 as provided above must be treated as property transferred to the trust subject_to sec_1015 so that x’s basis in such property carries over to the trust section sec_1015 additionally the trust’s holding_period shall include the period for which x held those assets sec_1223 sec_646 provides that any loss that would otherwise be recognized by a shareholder upon a disposition of a share of stock of a sponsoring_native_corporation shall be reduced but not below zero by the per share loss adjustment factor the per share loss adjustment factor shall be the aggregate of all contributions to all electing settlement trusts sponsored by such native_corporation made on or after the first day each trust is treated as an electing_settlement_trust expressed on a per share basis and determined as of the day of each such contribution since any loss allowed on the disposition of anc stock must be reduced by the aggregate of all contributions expressed on a per share basis a reduction of basis in x stock at the time x makes contributions to the trust is not appropriate therefore an x shareholder’s basis in x stock will not be reduced by reason of contributions made to the trust sec_646 sec_901 of egtrra provides a sunset provision that all provisions of and amendments made by egtrra shall not apply to taxable plan or limitation years beginning after date or in the case of title v to estates of decedents dying gifts made or generation skipping transfers after date the legislative_history states that for such taxable years beginning after date the tax consequences of any election previously made under sec_646 and any right to make a future election shall be terminated furthermore any electing trust then in existence its beneficiaries and the sponsoring anc shall be taxed under the provisions of law in effect immediately prior to the enactment of sec_646 h_r conf_rep no pincite therefore we conclude that the sunset of sec_646 will not be treated as causing a taxable_distribution from x to the trust or its beneficiaries or to x’s shareholders with respect to any contributions made by x to the trust during any years for which the trust has a sec_646 election in effect sec_646 provides that there is imposed on the taxable_income of an electing_settlement_trust other than its net_capital_gain a tax at the lowest rate specified in sec_1 sec_646 provides that in the case of an electing_settlement_trust with a net_capital_gain for the taxable_year a tax is imposed on such gain at the rate_of_tax that would apply to such gain if the taxpayer were subject_to a tax on its other taxable_income at only the lowest rate specified in sec_1 sec_1 provides that there is imposed on the taxable_income of every individual who is not a married individual a tax of of taxable_income if the taxable_income is not over dollar_figure sec_1 provides that in the case of taxable years beginning after plr-134446-02 date i the rate_of_tax under sec_1 on taxable_income not over the initial bracket amount shall be and ii the rate_of_tax shall apply only to taxable_income over the initial bracket amount as defined in sec_1 but not over the maximum dollar amount of the rate bracket sec_1 provides rules concerning the maximum capital_gains_rate the legislative_history of sec_646 states that a n electing trust will pay tax on its income at the lowest rate specified for ordinary_income of an individual or corresponding lower capital_gains_rate h_r conf_rep no pincite accordingly we interpret the provisions of sec_646 to provide that the aggregate tax imposed by that subsection on the taxable_income of an electing_settlement_trust including its net_capital_gain is no greater than an amount equal to the lowest rate specified in sec_1 taking into account all relevant provisions of the code including sec_1 applied to such taxable_income moreover when there is a net_capital_gain the effect of the provisions of sec_1 could result in a lesser tax on the net_capital_gain such as where there is qualified 5-year gain provided that an election under sec_646 is properly made with respect to the trust and such election has not ceased to apply we conclude that the tax_rate imposed upon the trust other than net capital_gains will be the lowest rate under sec_1 taking into account all relevant provisions of the code including sec_1 additionally we conclude that the tax imposed on the net_capital_gain of the trust taking into account the provisions of sec_1 is at the rate_of_tax that would apply to such gain if the trust were subject_to a tax on its other taxable_income at only the lowest rate specified in sec_1 taking into account all relevant provisions of the code including sec_1 accordingly based solely on the facts presented and representations made in this ruling_request and viewed in light of the applicable law and regulations we rule as follows the trust is classified as a_trust for federal tax purposes and not as an association or a partnership and is a separate_entity for federal tax purposes sec_301_7701-4 the income_tax treatment of the trust shall be governed by sec_646 for any years for which the trust has a sec_646 election in effect sec_646 neither x nor any other person shall be treated for federal_income_tax purposes as the owner of the trust or any portion of the trust under current sec_673 - for any years for which the trust does not have a sec_646 election in effect eg after the sunset of sec_646 no amount shall be included in the gross_income of x’s shareholders or trust beneficiaries when x contributes property including cash to the plr-134446-02 trust sec_646 x's contributions to the trust do not constitute gross_income to the trust x must recognize gain on any property including ancsa land contributed to the trust that has a fair_market_value in excess of its basis in an amount equal to the excess of its fair_market_value over its adjusted_basis sec_311 the basis of such property in the hands of the trust shall be equal to its fair_market_value on the day it is contributed to the trust sec_301 the trust’s holding_period for this property begins on the day the trust receives the property cf sec_1223 except as provided in ruling property transferred to the trust must be treated as property transferred to the trust subject_to sec_1015 so that x’s basis in such property carries over to the trust sec_1015 additionally the trust’s holding_period shall include the period for which x held those assets sec_1223 an x shareholder’s basis in x stock shall not be reduced by reason of contributions made to the trust sec_646 the sunset of sec_646 will not be treated as causing a taxable_distribution from x to the trust or its beneficiaries or to x’s shareholders with respect to any contributions made by x to the trust during any years for which the trust has a valid sec_646 election in effect the tax_rate imposed upon the trust other than net capital_gains will be the lowest rate under sec_1 taking into account all relevant provisions of the code including sec_1 the tax imposed on the net_capital_gain of the trust taking into account the provisions of sec_1 is at the rate_of_tax that would apply to such gain if the trust were subject_to a tax on its other taxable_income at only the lowest rate specified in sec_1 taking into account all relevant provisions of the code including sec_1 except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transaction described above under any other provision of the code additionally with the exception of ruling sec_1 and the above rulings are conditioned upon an election under sec_646 having been properly made with respect to the trust and such election remaining in effect and having not ceased to apply this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-134446-02 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x and x’s second representative sincerely j thomas hines chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
